TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00141-CV




             In re Jonathan Thompson, P.E, and Atlas Design Services, PLLC.




                     ORIGINAL PROCEEDING FROM HAYS COUNTY



                                         ORDER


PER CURIAM

              Relators Jonathan Thompson, P.E., and Atlas Design Services, PLLC have filed a

petition for writ of mandamus and an Amended Emergency Motion for Temporary Relief. See

Tex. R. App. P. 52.1, 52.10(a). We grant the motion and temporarily stay the trial court’s

March 8, 2022 contempt order pending further order of this Court. See id. 52.10(b). The Court

orders the real party in interest to file a response to the petition for writ of mandamus on or

before March 28, 2022.

              It is ordered on March 18, 2022.



Before Justices Goodwin, Baker, and Triana